Citation Nr: 1036747	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as 
depression, to include as secondary to service-connected diabetes 
with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel





(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was previously remanded by the Board in August 2009 and 
January 2010 for further development and has not been returned to 
the Board for further consideration of the appeal.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Specifically, further development is warranted as 
certain action requested in the Board's previous January 2010 
remand that has not been performed in full.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the remand 
order and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

In the January 2010 remand, the Board requested that, in 
conjunction with a VA examination, an opinion first be rendered 
as to whether the Veteran's diabetes mellitus, to include any 
underlying symptoms/complications or combination of 
symptoms/complications, caused or aggravated his psychiatric 
disability (depression).  The Board specifically identified such 
symptoms/complications as "erectile dysfunction, hypertension, 
or peripheral neuropathy."  While a VA examination was provided 
in April 2010, and the examiner provided an opinion as to whether 
the Veteran's depression was caused by or a result of or 
otherwise permanently aggravated by "his diabetes," the VA 
examiner did not discuss several of the Veteran's diabetes-
related complications, such as hypertension or peripheral 
neuropathy.  She also somewhat ambiguously stated that it was 
"certainly possible" that the Veteran's diabetes mellitus and 
erectile dysfunction exacerbated his depression, but that such 
had not been shown because the Veteran had not reported that they 
had reduced his quality of life or functioning.

In addition, the January 2010 remand expressly stated that "[i]f 
no such relationship between the Veteran's diabetes mellitus and 
depression is found, the examiner should opine as to whether the 
Veteran's current acquired psychiatric disability (depression) is 
related to military service or any event that occurred therein."  
However, the April 2010 VA opinion also did not address the issue 
of whether there was any direct causal connection between the 
Veteran's current acquired psychiatric disorder and service.

Therefore, the April 2010 opinion simply does not comply with the 
Board's January 2010 remand request.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  The U.S. Court of Appeals for 
Veterans Claims has addressed this issue in Stegall v. West, 11 
Vet. App. 268 (1998), wherein it states that where the remand 
orders of the Board are not fully implemented, the Board itself 
errs in failing to insure compliance.  Therefore, the case must 
again be remanded for compliance with the Board's January 2010 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine the etiology, 
nature, and severity of any current 
psychiatric disability, including 


depression.  A copy of this remand, along 
with the claims file, must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should note that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests should be accomplished.  
The Veteran's complaints should be recorded 
in full. 

a.  The examiner should provide an opinion, 
with supporting rationale, as to whether it 
is at least as likely as not (probability 
of 50 percent or greater) that the 
Veteran's diabetes mellitus, erectile 
dysfunction, hypertension, or peripheral 
neuropathy, either individually or 
together, caused or aggravated his 
psychiatric disability (depression).  In so 
doing, the examiner should address the 
debilitating effects of the Veteran's 
diabetes mellitus, erectile dysfunction, 
hypertension, and peripheral neuropathy on 
his depression.

b.  If it is determined that aggravation 
beyond the natural progress of disorders 
exists, the examiner should be asked to 
identify the baseline level of severity of 
the symptoms prior to aggravation and the 
level of severity of symptoms due to 
service connected aggravation.  

c.  If no such relationship between the 
Veteran's current diagnosed acquired 
psychiatric disability and his service-
connected diabetes mellitus, erectile 
dysfunction, hypertension, and peripheral 
neuropathy, 


the examiner should provide an opinion, 
with supporting rationale, as to whether it 
is at least as likely as not (probability 
of 50 percent or greater) that the 
Veteran's current acquired psychiatric 
disability (depression) is related to 
military service or any event that occurred 
therein.  

All conclusion(s) reached should be 
supported by a rationale.  If the examiner 
cannot supply an opinion without resorting 
to mere speculation, he or she should state 
such and provide rationale for the same.

2.  Thereafter, readjudicate the issue of 
entitlement to an acquired psychiatric 
disorder, claimed as depression, to include 
as secondary to service-connected diabetes 
with erectile dysfunction.  If the claim 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



(CONTINUED NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

